Citation Nr: 0944268	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post operative 
residuals of a right knee anterior cruciate ligament repair, 
patellar tendonitis, and surgical scar currently evaluated as 
10 percent disabling.

2.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1985 to March 
1989 and September 2001 to January 2004.  The Veteran also 
served in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2005 and September 2005 rating 
decisions by the Philadelphia, Pennsylvania Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Board hearing in March 2008, 
June 2008, and October 2008.  In March 2008 and June 2008, 
the Veteran cancelled his hearings due to a work conflict.  
The Veteran was scheduled for another hearing in October 
2008, but he did not report for this hearing and has provided 
no explanation for his failure to report.  His hearing 
request, therefore, is deemed withdrawn.  See           38 
C.F.R. §§ 20.702(d); 20.704(d) (2009).


FINDINGS OF FACT

1.  The Veteran's post operative residuals of a right knee 
anterior cruciate ligament repair, patellar tendonitis, and 
surgical scar are not manifested by a compensable limitation 
of either extension or flexion, or a tender and painful scar.

2.  The Veteran's hypertension has been manifested by a 
history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post operative residuals of a right knee anterior cruciate 
ligament repair, patellar tendonitis, and surgical scar have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.118, Diagnostic Codes 
5003, 5024, 5260, 5261, 7805 (2009).

2.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for a 10 percent rating for hypertension have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.159, 3.321(b), 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7101 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in November 2004 and July 2005 of the information and 
evidence needed to substantiate and complete his claims.  The 
Veteran was advised how effective dates are assigned in July 
2006 correspondence and was provided with notice regarding 
how his right knee and hypertension were rated in a July 2006 
statement of the case.  The claims were readjudicated in a 
June 2008 supplemental statement of the case.

The Veteran has been provided with multiple VA examinations, 
the opportunity for a hearing, and his claims have been 
readjudicated.  The Veteran had many opportunities to 
participate in the adjudication of his claims.  There is no 
indication that the Veteran was prejudiced in any way from 
lack of timely notice.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, and, as warranted by 
law, affording VA examinations.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, the appellant has not suggested that 
such an error, prejudicial or otherwise, exists.  Hence, the 
case is ready for adjudication.



Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, and VA medical records.  Although this 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claim 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b).

Right Knee Patellar Tendonitis

The Veteran's right knee patellar tendonitis is rated by 
analogy to tenosynovitis.  Tenosynovitis is rated on 
limitation of motion of the affected part as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5024.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, covering limitation of flexion of 
the knee, flexion limited to 45 degrees warrants a 10 percent 
rating, and when limited to 30 degrees, a 20 percent rating 
is assigned.  Diagnostic Code 5261, covering limitation of 
extension of the knee, states that a 10 percent rating is 
assigned for extension limited to 10 degrees, and a 20 
percent rating is warranted for extension limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

For the purpose of rating disability for arthritis, the knee 
is considered a major joint.  38 C.F.R. § 4.45.  A normal 
range of motion of the knee is to zero degrees extension and 
zero to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II.  

VA General Counsel has held that arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. 
Reg. 56,704 (1998).  Further, VA General Counsel has held 
that separate ratings under 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (limitation of flexion of the leg) and Diagnostic 
Code 5261 (limitation of extension of the leg), may be 
assigned for disability of the same joint.  VAOGCPREC 9-2004; 
69 Fed. Reg. 59990 (2004).  The Board notes that the Veteran 
is currently separately service connected for lateral 
instability of his knee, and that rating is not on appeal.

When evaluating a loss of a range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.  

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.118, Diagnostic Code 7805, a scar is 
evaluated based on the disabling effects on the affected 
area. 

After careful consideration of the evidence of record, the 
Board finds that the Veteran has not met the criteria for a 
rating in excess of 10 percent for post operative residuals 
of a right knee anterior cruciate ligament repair, patellar 
tendonitis, and surgical scar.

At a November 2004 VA examination, the history of the 
appellant's right knee injury and June 2003 surgery were 
noted.  The Veteran's range of motion of the right knee was 
zero degrees of extension and 120 degrees of flexion.  There 
was no additional loss of motion upon repetitive use.  The 
Veteran had tenderness in his patella.  No crepitation, 
instability, clicking, snapping, or grinding was found.  The 
Veteran's knee had moderate effect on chores, shopping, 
recreation, and traveling.  Sports were prevented.  There was 
no effect on feeding, dressing, bathing, and grooming, with 
mild effect on toileting.

At a November 2005 consultation, the Veteran requested a 
right knee brace for stability with ambulatory mobility.  He 
reported difficulty obtaining employment due to joint 
instability.  His range of motion was zero to greater than 90 
degrees, actively.  At a primary care appointment in December 
2005, the Veteran had right knee mild swelling with 
tenderness without redness or warmth.  He also had continuous 
range of motion.

The Veteran was afforded another VA examination in June 2007.  
The Veteran intermittently used a brace for walking.  No 
incapacitating episodes were reported.  The Veteran stated 
that his right knee gave way, that the joint was unstable, 
and that he suffered from pain, stiffness, weakness, and 
locking.  Flare-ups were denied.  The Veteran reported 
difficulty walking up and down stairs.  Reportedly the 
disorder often made him late for work.  Physical examination 
revealed the appellant to walk with a limp.  Range of motion 
testing revealed flexion to 105 to 110 degrees and extension 
from zero to 110 degrees.  There was no additional loss of 
motion on repetitive use.  The Veteran had crepitation, 
clicking, snapping, and moderate instability of the knee.  
The disorder was opined to cause severe effects on the 
appellant's ability to perform chores and to travel, and to 
moderately effect shopping.  The disorder prevented exercise, 
sports, and active recreational activities.  His knee 
disorder caused no effect on feeding, bathing, dressing, 
toileting, or grooming.  

The Board finds that the Veteran is not entitled to an 
increased evaluation for right knee patellar tendonitis.  
While the appellant suffers from some slight limitation of 
motion, the limitation shown does not warrant an evaluation 
in excess of 10 percent.  The representative argues that the 
appellant is entitled to a higher evaluation based upon 
DeLuca factors.  The evidence, however, shows that the 
Veteran's range of knee motion is not further limited by 
weakened movement, excess fatigability, swelling, or pain on 
movement, and no flare-ups were reported.  

The Board acknowledges that the Veteran reports that his 
right knee gives way, and that he has instability, pain, 
stiffness, weakness, and locking.  He also reports difficulty 
with daily activities.  As previously noted, however, the 
Veteran is separately service-connected for moderate right 
knee instability, and that matter is not currently before the 
Board.  The restrictions on daily activities are shown to be 
associated with instability, and not with a restricted range 
of right motion.  Simply put, range of motion study shows 
that right knee motion is not further limited on repetitive 
testing.  Thus, the Veteran is not entitled to a higher 
evaluation based on limitation of function and the disorder 
is appropriately rated at 10 percent.

Hypertension

The Veteran currently is assigned a noncompensable evaluation 
for hypertension.  Diagnostic Code 7101, covering 
hypertension, provides for a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 100 
or more which requires continuous medication for control.  A 
20 percent rating is assigned for diastolic pressure 
predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2009).

Clinical records show that the Veteran's hypertensive blood 
pressure requires medication for control, and he has been on 
medication since 2003.  While on medication, his blood 
pressure readings still remained slightly elevated.  Thus, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that a 10 percent evaluation for hypertension is 
warranted.

The Board notes, however, that the Veteran is not entitled to 
an evaluation in excess of 10 percent.  In November 2004 
through August 2007, the Veteran's blood pressure readings 
were never shown to include a systolic reading that was 
predominately 200 or greater, or a diastolic reading that was 
predominately 110 or greater.  As such, the readings recorded 
do not meet the criteria for a rating in excess of 10 
percent.

Extraschedular consideration

The Veteran's disability picture was not unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  
The evidence of record shows that the Veteran's hypertension 
has not resulted in a marked interference with employment, or 
required frequent periods of hospitalization.  The record 
shows that the Veteran has undergone two surgeries for his 
right knee disability, the most recent being in September 
2004, but this does not amount to "frequent" periods of 
hospitalization.  He was also adequately compensated for his 
convalesce period with a temporary total evaluation.  The 
Veteran noted at his recent VA examination that he was often 
late to work due to complications with his right knee.  There 
is no indication, however, that his knee causes marked 
interference with employment beyond what that contemplated by 
his current ratings for his right knee.  The schedular 
criteria adequately compensate the Veteran for the nature and 
extent of severity of the disabilities at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for referral for consideration of 
extraschedular rating.




ORDER

Entitlement to an increased schedular rating for post 
operative residuals of a right knee anterior cruciate 
ligament repair, patellar tendonitis, and surgical scar is 
denied.

A 10 percent evaluation, but not higher, is granted for 
hypertension, subject to the laws and regulations governing 
the payment of monetary benefits.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


